UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6291


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WAINSWORTH MARCELLUS HALL, a/k/a Unique,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:93-cr-00162-RAJ-1)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wainsworth Marcellus Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wainsworth Marcellus Hall appeals the district court’s orders denying his motion

for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012), and denying his motion

to supplement the record. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. * United States v. Hall,

No. 2:93-cr-00162-RAJ-1 (E.D. Va. Mar. 1, 2018 & Mar. 7, 2018). We dispense with oral

argument because the facts and legal conclusions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        To the extent Hall’s motion challenged the drug amount attributed to him at
sentencing, such claim is not properly raised in a § 3582 motion. United States v. Stewart,
595 F.3d 197, 201 (4th Cir. 2010) (noting § 3582 proceeding is “not considered a full
resentencing by the court”).

                                             2